Title: James Madison to Thomas S. Grimke, 1 May 1830
From: Madison, James
To: Grimké, Thomas S.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                May 1830
                            
                        
                        
                        
                        J.M. with his respects to Mr. G offers his acknowledgments, for the Copy of his address before the Richland
                            School recommending the Bible as a Class book in all Seminaries of Education. The copy for the University of Virginia
                            subsequently recd. has been duly forwarded.
                        
                            
                                
                            
                        
                    